Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over the non-official translation (SAITO, Naoto, Super absorbent materials made from wood, Forestry Trials), [online], December 1992,  URL:http://www.fpri.hro.or.JP/rsdayo/26153043001.pdf (cited in the ISR)
The document of SAITO describes a phosphorylated cellulose fiber having a second acidic group amount of approximately 2.2 mmol/g and a first acidic group amount of approximately 2.8-3 mmol/g, in which the phosphate group thereof is considered to be in an ester type (page 2, right column, lines 7-14; page 3, right column, line 4 to page 4, left column, line 4, fig. 2), i.e., to be cross-linked. Here, the condition in claim 1, in which “the number of crosslinking points is 0.20 mmol/g or more”, is considered to be satisfied by substituting the first acidic group amount and second acidic group amount in formula (1) recited in claim 1 with a strongly acidic group amount and a weakly acidic group amount respectively. Specifically, the document of SAITO exemplifies the strong acid group 1.58 mmol/g and the weak acid group 0.93 mmol/g in production Example 5, and the difference between the strong acid group and the weak acid group divided by 2 is calculated to be 0.325 mmol/g. Therefore, the document of SAITO renders obvious the number of cross-linking points as claimed.  In addition, the condition in claim 4 is satisfied. The document of SAITO indicates that the amount of water absorption is calculated 




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789